1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                                     DISTRICT OF NEVADA
8
                                                ***
9
     ARMANDO RAMIREZ,                               Case No. 3:13-cv-00025-MMD-CBC
10
                                      Petitioner,
11          v.                                                      ORDER
12   BAKER, et al.,
13                                Respondents.
14

15         Petitioner’s motions for extension of time (ECF Nos. 66 & 68) are granted, nunc

16   pro tunc to the extent necessary; and the time for Petitioner to file a supplemental reply

17   is extended up to and including Monday, June 10, 2019.

18         DATED THIS 10th day of May 2019.

19
20                                                    ________________________________
21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
